USDC IN/ND case 3:19-cv-00319-DRL-MGG document 38 filed 05/27/21 page 1 of 5


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 ANTELMO JUAREZ,

                      Petitioner,

        v.                                       CAUSE NO. 3:19-CV-319 DRL-MGG

 WARDEN,

                      Respondent.

                                    OPINION AND ORDER

       Antelmo Juarez, a prisoner without a lawyer, filed an amended habeas corpus

petition challenging the disciplinary decision (ISP-10-2-2) at the Indiana State Prison in

which a disciplinary hearing officer (DHO) found him guilty of murdering another

inmate in violation of Indiana Department of Correction Offense 100. Following a

disciplinary hearing, on February 5, 2020, he was sanctioned with a loss of one hundred

eighty days earned credit time and a demotion in credit class. In response, the Warden

argues that the petition is untimely and that some of Mr. Juarez’s claims are procedurally

defaulted. Because the briefs contain sufficient information to resolve these claims on

their merits, the court will assume that they are procedurally sound for purposes of this

order. See 28 U.S.C. § 2254(b)(2).

       Mr. Juarez argues that he is entitled to habeas relief because another inmate

confessed to committing the murder in self-defense, which demonstrates that he is

actually innocent. Federal courts have not recognized actual innocence as a freestanding

habeas claim in the context of prison disciplinary proceedings or otherwise, see Cal v.
USDC IN/ND case 3:19-cv-00319-DRL-MGG document 38 filed 05/27/21 page 2 of 5


Garnett, 991 F.3d 843, 850 (7th Cir. 2021), so the court construes this claim as asserting

insufficiency of the evidence.

        [T]he findings of a prison disciplinary board [need only] have the support
        of some evidence in the record. This is a lenient standard, requiring no
        more than a modicum of evidence. Even meager proof will suffice, so long
        as the record is not so devoid of evidence that the findings of the
        disciplinary board were without support or otherwise arbitrary. Although
        some evidence is not much, it still must point to the accused’s guilt. It is
        not our province to assess the comparative weight of the evidence
        underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

       The administrative record includes an investigative file in which the Investigator

Whelan concluded that Mr. Juarez and his brother, Oscar Perez, murdered another

inmate. It includes video recordings, documentation of Mr. Juarez’s injuries, and

observations that blood had been found on Mr. Juarez’s shoes, each of which demonstrate

Mr. Juarez’s participation in the physical altercation that caused the murder. ECF 12-5,

ECF 14, ECF 15 at 5, 18, ECF 17. It also contains statements from two individuals stating

that they personally observed Mr. Juarez stab the victim. ECF 14. Consequently, the

record contains some evidence that Mr. Juarez committed murder. To the extent Mr.

Juarez asserts that his motive for murdering the victim was to defend himself, he cites no

state law supporting the availability of self-defense as an affirmative defense to prison

disciplinary offenses, and he has no constitutional right to assert self-defense in a prison

disciplinary proceeding. Jones v. Cross, 637 F.3d 841, 848 (7th Cir. 2011); Scruggs v. Jordan,

485 F.3d 934, 938–39 (7th Cir. 2007). Therefore, the claim that the hearing officer did not

have sufficient evidence is not a basis for habeas relief.



                                              2
USDC IN/ND case 3:19-cv-00319-DRL-MGG document 38 filed 05/27/21 page 3 of 5


       Mr. Juarez argues that he is entitled to habeas relief because correctional staff did

not allow him to correspond with his brother prior to the hearing. “[T]he inmate facing

disciplinary proceedings should be allowed to call witnesses and present documentary

evidence.” Wolff v. McDonnell, 418 U.S. 539, 566 (1974). However, “[p]rison officials must

have the necessary discretion to keep the hearing within reasonable limits and to refuse

to call witnesses that may create a risk of reprisal or undermine authority, as well as to

limit access to other inmates to collect statements or to compile other documentary

evidence.” Id. The screening report indicates that Mr. Juarez did not request his brother

as a witness or any other documentary evidence. ECF 12-2. Even if he had, the record

reflects that correctional staff separated Mr. Juarez from his brother for the reasonable

purpose of preventing them from collaborating to frustrate the investigation. ECF 14 at

4. Moreover, the security risks were readily apparent as Mr. Juarez and his brother had

just been accused of jointly murdering an individual and had been convicted in state

court of jointly murdering another. Id. at 1. Therefore, the claim that correctional staff

prevented him from corresponding with his brother is not a basis for habeas relief.

       Mr. Juarez argues that he is entitled to habeas relief because Officer McKinney

engaged in misconduct by inviting another inmate, Jammy Dale Daniels, to fabricate

evidence against Mr. Juarez. “The Supreme Court has clearly established that a

prosecutor’s knowing use of perjured testimony violates the Due Process Clause.” Schaff

v. Snyder, 190 F.3d 513, 530 (7th Cir. 1999). “When the defendant argues that the

government allegedly used perjured testimony, to warrant setting the verdict aside and

ordering a new trial, the defendant must establish that: (1) the prosecution’s case included


                                             3
USDC IN/ND case 3:19-cv-00319-DRL-MGG document 38 filed 05/27/21 page 4 of 5


perjured testimony; (2) the prosecution knew or should have known of the perjury; and

(3) there is a reasonable likelihood that the false testimony could have affected the

judgment of the jury.” Shasteen v. Saver, 252 F.3d 929, 933 (7th Cir. 2001). According to

Mr. Daniels’ affidavit, Officer McKinney approached him about Mr. Juarez in December

2010 -- ten months after the conclusion of the investigation and the disciplinary hearing -

- so it is unclear how this affidavit is relevant to Mr. Juarez’s petition challenging the

disciplinary hearing. ECF 12-4; ECF 14; ECF 29-1 at 15-17. Further, the record contains

no indication beyond Mr. Juarez’s allegations that the hearing officer relied on false

statements from Mr. Daniels or any other fabricated evidence. Therefore, the argument

that Officer McKinney engaged in misconduct is not a basis for habeas relief.

       Because Mr. Juarez has not demonstrated that he is entitled to habeas relief, the

habeas petition is denied. If Mr. Juarez wants to appeal this decision, he does not need a

certificate of appealability because he is challenging a prison disciplinary proceeding. See

Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in

forma pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the amended habeas corpus petition (ECF 6);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Antelmo Juarez leave to proceed in forma pauperis on appeal.




                                             4
USDC IN/ND case 3:19-cv-00319-DRL-MGG document 38 filed 05/27/21 page 5 of 5


      SO ORDERED.

      May 27, 2021                       s/ Damon R. Leichty
                                         Judge, United States District Court




                                     5
